Exhibit 10.35

AMENDMENT TO

EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT, dated November 17, 2008, is by and
between ZOLL MEDICAL CORPORATION, a Massachusetts corporation (the “Company”),
and Richard A. Packer (the “Executive”).

WHEREAS, the Company and the Executive entered into an employment agreement
effective as of July 19, 1996 (the “Agreement”); and

WHEREAS, the parties desire to amend the Agreement to comply with and meet the
requirements of the provisions of Section 409A of the Internal Revenue Code of
1986, as amended.

NOW, THEREFORE, the Company and the Executive, each intending to be legally
bound hereby, do mutually covenant and agree as follows:

1. Section 5 of the Agreement is hereby amended by adding the following sentence
to the end of such section:

“With respect to the Company’s payment of 12 months salary to the Executive,
such salary shall be paid in installments in accordance with the Company’s then
current payroll practices, commencing on the first pay date which is on or
immediately after the 30-day notice period. Solely for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), each installment
payment is considered a separate payment.”

2. The Agreement is hereby amended by adding a new Section 8 immediately after
Section 7 thereof as follows:

“8. Section 409A. Anything in this Agreement to the contrary notwithstanding, if
at the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.



--------------------------------------------------------------------------------

The parties intend that this Agreement will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

The Company makes no representation or warranty and shall have no liability to
the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.”

3. The Agreement otherwise remains in full force and effect as to all other
provisions under said Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

ZOLL MEDICAL CORPORATION

 

By:  

/s/ John P. Bergeron

Name:   John P. Bergeron Title:   Vice President and Treasurer

 

/s/ Richard A. Packer

Richard A. Packer